  Case 15-30371         Doc 59     Filed 02/05/19 Entered 02/05/19 10:34:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30371
         LACEY R BAILEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/03/2015.

         2) The plan was confirmed on 11/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/14/2016, 08/02/2017, 07/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,390.00.

         10) Amount of unsecured claims discharged without payment: $51,383.87.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-30371        Doc 59       Filed 02/05/19 Entered 02/05/19 10:34:02                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $28,500.00
       Less amount refunded to debtor                            $477.00

NET RECEIPTS:                                                                                   $28,023.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,267.47
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,267.47

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMIC                             Unsecured         298.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     14,104.00     15,097.10        15,097.10      3,664.19        0.00
COMCAST                          Unsecured         323.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,692.00       2,924.60        2,924.60        709.82        0.00
CREDIT ONE BANK                  Unsecured         427.00           NA              NA            0.00       0.00
DRESS BARN                       Unsecured         110.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         293.00           NA              NA            0.00       0.00
ICE MOUNTAIN WATER               Unsecured         209.00           NA              NA            0.00       0.00
IL BONE & JOINT INSTITUTE        Unsecured         626.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority             NA           0.00            0.00           0.00       0.00
IL DEPT OF REVENUE               Priority             NA          82.00           82.00          82.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      2,898.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      4,343.00       3,153.55        3,153.55        765.39        0.00
INTERNAL REVENUE SERVICE         Priority          500.00      4,080.49        4,080.49      4,080.49        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured       12,837.00       9,121.62        9,121.62      9,121.62     480.97
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,562.00            NA              NA            0.00       0.00
JP MORGAN CHASE                  Unsecured      7,128.00            NA              NA            0.00       0.00
MARINE ANESTHESIA                Unsecured         186.00           NA              NA            0.00       0.00
PARTY CITY                       Unsecured         112.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      4,164.00       4,324.39        4,324.39      1,049.56        0.00
PORTFOLIO ACQUISITIONS           Unsecured         447.00           NA              NA            0.00       0.00
RCN COMMUNICATIONS               Unsecured         867.00           NA              NA            0.00       0.00
RODALE BOOKS                     Unsecured          98.00           NA              NA            0.00       0.00
Route 66 Funding                 Unsecured         455.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         286.00           NA              NA            0.00       0.00
TEN AFTER TEN PROPERTIES         Unsecured            NA           0.00            0.00           0.00       0.00
TEN AFTER TEN PROPERTIES LLC     Unsecured            NA       5,167.88        5,167.88      1,254.28        0.00
TLC FOOT DOC LTD                 Unsecured         260.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         259.60          259.60          63.01       0.00
US DEPT OF ED FEDLOAN            Unsecured      5,846.00       6,115.20        6,115.20      1,484.20        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-30371       Doc 59     Filed 02/05/19 Entered 02/05/19 10:34:02                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim        Claim         Principal        Int.
Name                             Class    Scheduled        Asserted     Allowed          Paid           Paid
US DEPT OF EDUCATION          Unsecured      5,847.00              NA             NA           0.00         0.00
WEISS MEMORIAL HOSPITAL       Unsecured         900.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00             $0.00                    $0.00
      Mortgage Arrearage                                     $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                            $9,121.62         $9,121.62                  $480.97
      All Other Secured                                      $0.00             $0.00                    $0.00
TOTAL SECURED:                                           $9,121.62         $9,121.62                  $480.97

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00             $0.00                    $0.00
       Domestic Support Ongoing                              $0.00             $0.00                    $0.00
       All Other Priority                                $4,162.49         $4,162.49                    $0.00
TOTAL PRIORITY:                                          $4,162.49         $4,162.49                    $0.00

GENERAL UNSECURED PAYMENTS:                          $37,042.32            $8,990.45                    $0.00


Disbursements:

       Expenses of Administration                            $5,267.47
       Disbursements to Creditors                           $22,755.53

TOTAL DISBURSEMENTS :                                                                        $28,023.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-30371         Doc 59      Filed 02/05/19 Entered 02/05/19 10:34:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
